Citation Nr: 0501797	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
gunshot wound to the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The issues of entitlement to an increased evaluation for 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling, and entitlement to a total rating for 
compensation purposes based on individual unemployability, 
both raised by the veteran in a July 2004 statement, are 
referred to the RO for appropriate development of these new 
claims.  Based on the Board's review of this letter, the 
veteran's July 2004 statement if found not to be a valid 
notice of disagreement with the August 2003 rating action, 
but two new claims.  See Gallegos v. Gober, 14 Vet. App. 50 
(2000).  Therefore, the decision in Manlincon v. West, 12 
Vet. App. 238 (1999) does not apply. 

The Board also notes that in February 2004 the VA Insurance 
Center in Philadelphia, Pennsylvania, had requested that the 
veteran's claims folder be transferred to that facility.  
Appropriate action should be undertaken by the RO to assist 
the VA Insurance Center by transferring the claims folder to 
this facility.       





FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In a September 1994 Board decision, the veteran's attempt 
to re-open his claim of entitlement to service connection for 
residuals of a gunshot wound to the left hand was denied; the 
veteran was notified of the decision that month.

4.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that the 
injury to the veteran's left hand in service was not the 
result of his own willful misconduct.

5.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 Board decision that denied the 
veteran's attempt to re-open his claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left hand is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1110 (2004).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left hand has not been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received on June 9, 2000.  
Thereafter, in a November 2000 decision, the veteran's claim 
was denied.  Only after that decision was promulgated did the 
RO, on June 20, 2003, provide notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on June 20, 2003, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by VA at that time, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), adjudicating the 
veteran's claim, was provided to the veteran in August 2003.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on June 20, 
2003, complied with these requirements.

Additionally, the Board notes that the June 20, 2003 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
30 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Moreover, a 
recently enacted amendment to the VCAA clarified that the 
one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  In 
response to the June 20, 2003 letter from the RO, the veteran 
stated that all medical evidence was contained in his records 
of VA medical treatment.

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because there is no 
basis to reopen the claim, the Board finds there is no 
obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  In view of the narrow questions 
of law and fact on which that issue turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  An injury incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) 
(2004).

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2004).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a) (2004).

In a February 10, 1969 administrative decision, the RO 
determined that a gunshot wound injury to the veteran's left 
hand was not in the line of duty and was due to the veteran's 
own willful misconduct.  Thereafter, in a February 11, 1969 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a gunshot 
to the left hand.  In a March 7, 1969 letter, the RO informed 
the veteran that his claim had been denied.  The veteran did 
not appeal the February 11, 1969 rating decision.

In a September 1994 decision, the Board denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for residuals of a gunshot wound to the left hand.  
On September 29, 1994, the Board informed the veteran that 
his claim was denied.  That decision by the Board is final.

The veteran now seeks to reopen his claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left hand.  The law and regulations allow for reopening a 
claim, even if finality has attached, if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of the claim.  Accordingly, with regard to the 
veteran's claim of entitlement to service connection for 
residuals of a gunshot wound to the left hand, the Board must 
look to the evidence added to the record since the September 
1994 final decision.  The evidence received after September 
1994 is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2004).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received in 
June 2000, the amended regulation is not applicable to this 
case.  

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

In September 1994 the evidence of record included the 
veteran's service medical records, which showed that the 
veteran had sustained a gunshot wound to his left hand, and 
VA medical records, which showed continued treatment of the 
veteran for a worsening left hand disability.  The Board 
denied the veteran's attempt to reopen his claim for service 
connection on the basis that there was no evidence that the 
veteran's gunshot wound to the left hand in service was not 
the result of willful misconduct.

In support of the veteran's request to reopen his claim, he 
stated in June 2000 that the residuals of the gunshot wound 
to his left hand included peripheral neuropathy and 
arthritis.  Additional evidence submitted by the veteran or 
obtained by VA includes records of VA medical treatment of 
the veteran dated from July 1992 to July 2003, service 
personnel records, and the veteran's pleadings.

The Board has reviewed all of the additional evidence 
received since the September 1994 Board decision.  Much of 
the additional evidence pertains to disabilities other than 
the veteran's left hand disability.  Evidence pertaining to 
disabilities other than the veteran's left hand disability is 
not considered "new and material evidence" because it does 
not bear directly and substantially upon the specific matter 
under consideration-whether the veteran's in service gunshot 
wound to the left hand was the result of his own willful 
misconduct.  Likewise, the veteran's service personnel 
records are not new and material evidence because they do not 
pertain to whether the veteran's gunshot wound was the result 
of his own willful misconduct.

The records of VA treatment of the veteran from July 1992 to 
March 1993 are primarily duplicates of records that were 
before the Board at the time of the September 1994 rating 
decision.  Duplicates of earlier records are not considered 
"new and material evidence" because they were already of 
record and considered with the veteran's claim when the 
September 1994 decision was rendered.  To the extent that 
some of the records were not contained in the evidence before 
the Board in September 1994, the records are merely 
cumulative of the evidence that was of record and are not new 
evidence for purposes of reopening a claim.  These records 
only reflect that the veteran was treated for a left hand 
disability that was residual of a gunshot wound in service.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  

With regard to VA medical records from March 1993 and 
thereafter, the Board concludes that the records, although 
new in that they have not been previously submitted, are not 
material evidence because they do not bear directly and 
substantially upon the specific matter under consideration-
whether the veteran's gunshot wound to the left hand was the 
result of his own willful misconduct.  Further, to the extent 
that they pertain to treatment for his left hand disability, 
they are cumulative of records that were before the Board in 
September 1994.  These records are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  

In addition, the additional evidence does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's left hand disability.  38 C.F.R. 
§ 3.156(a) (2001); Hodge, 155 F.3d at 1363.  Therefore, it is 
not material.  Furthermore, none of the VA records, either by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  Accordingly, this 
evidence, although new, is not material.

Some of the additional VA treatment records reflect a history 
of accidental gunshot injury to the left hand in service.  
This is not new and material evidence for the following 
reasons.  First, to the extent the veteran has reported such 
a history, that fact is cumulative of evidence previously 
associated with the claims file, including the veteran's 
service medical records that were before the RO in February 
1969 and before the Board in September 1994.  Second, this 
"history" as shown in the new records appears to be mere 
transcriptions of history related by the veteran.  The 
presumption of credibility does not arise in a situation 
where the claimant's reported history has already been 
rejected by VA in prior decisions.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (Mere transcription of lay history is 
not "competent medical evidence.").  A medical opinion does 
not constitute material evidence if it is based on the 
claimant's recitation of events that had already been 
rejected in a previous decision on the merits.  Reonal, 5 
Vet. App. at 460-61.  

In service, the veteran reported that the gunshot wound to 
his left hand had been incurred accidentally.  That history 
was explicitly rejected by the RO in the initial February 
1969 rating decision, which noted that the history was 
contradicted by the testimony of two marines whom the veteran 
had encouraged to aid him in shooting his hand and with whom 
he had discussed shooting himself as a way of getting out of 
Vietnam.  Because VA has previously rejected the veteran's 
reported history of an accidental gunshot wound, his current 
duplicative statements are not presumed credible.  Moreover, 
in light of the cumulative and duplicative nature of his 
statements, his current assertions of accidental injury are 
not very significant.

Finally, the veteran's pleadings and statements in support of 
his claim are merely cumulative of his assertions that were 
before the Board in September 1994 that he had injured his 
left hand during service and that he had present disability 
from that injury.  As such, this evidence is not new.

The Board finds that the veteran has supplied no new evidence 
that would provide a basis to overturn the prior decision, 
such as evidence that would tend to refute the determination 
that the injury in question was not the result of willful 
misconduct.  The veteran has only provided more evidence that 
he has this disability (a fact that was never in contention 
in the prior decision) or he has reiterated his prior claims.  
Written argument from the veteran's representative in 
November 2004 essentially makes the same argument made before 
the Board many years ago.  More medical records regarding the 
current nature and extent of this disability or repeating 
prior contentions will not provide a basis to grant this 
claim.

Based on the above, the Board concludes that the additional 
evidence that has been associated with the file with regard 
to the veteran's petition to reopen his claim of entitlement 
to service connection for residuals of a gunshot wound to the 
left hand is not significant enough to warrant its 
consideration in order to fairly decide the merits of the 
claim.  In view of this finding, the Board concludes that 
none of the evidence in support of the veteran's application 
to reopen his claim that has been associated with the claims 
file since the September 1994 Board decision is new and 
material.  The requirements to reopen the claim have not been 
met, and the appeal is denied.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for residuals of 
a gunshot wound to the left hand is denied. 


	                        
____________________________________________
	JOHN J. CROWELY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


